Exhibit 10.12
TECHTEAM GLOBAL, INC.
2004 INCENTIVE STOCK AND AWARDS PLAN
I. Purpose

  (a)   The TechTeam Global, Inc. 2004 Incentive Stock and Awards Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, employees, consultants and advisors and (ii) to increase
shareholder value. The Plan will provide participants’ incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company’s
common stock, receive monetary payments based on the value of such common stock,
or receive other incentive compensation, on the potentially favorable terms that
this Plan provides.     (b)   History. Prior to the effective date of this Plan,
the Company had in effect the 1990 Non-Qualified Stock Option Plan. Upon
shareholder approval of this Plan, no new awards will be granted under the prior
plan.

II. Definitions
Capitalized terms used in this Plan have the following meanings:

  (a)   “Affiliate” means any corporation, partnership, joint venture, or other
entity during any period in which the Company owns, directly or indirectly, at
least twenty percent (20%) of the equity, voting or profits interest, and any
other business venture that the Committee designates in which the Company has a
significant interest, as the Committee determines in its discretion.     (b)  
“Award” means grants of Options, Performance Shares or Restricted Stock under
this Plan.     (c)   “Board” means the Board of Directors of the Company.    
(d)   “Change of Control” means the occurrence of any one of the following
events:

  (i)   The sale of all then outstanding shares of common stock of the Company
or 51% of the then outstanding voting securities of the Company entitled to vote
generally in the election of the directors (the Outstanding Company Voting
Securities”); or     (ii)   The consummation of the sale or other disposition of
all or substantially all of the assets or operations of the Company.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

  (e)   Change of Control Price” means the highest of the following: (i) the
Fair Market Value of the Shares, as determined on the date of the Change of
Control; (ii) the highest price per Share paid in the Change of Control
transaction; or (iii) the Fair Market Value of the Shares, calculated on the
date of surrender of the relevant Award in accordance with Section 13(c), but
this clause (iii) shall not apply if in the Change of Control transaction, or
pursuant to an agreement to which the Company is a party governing the Change of
Control transaction, all of the Shares are purchased for and/or converted into
the right to receive a current payment of cash and no other securities or other
property.     (f)   “Code” means the Internal Revenue Code of 1986, as amended.
Any reference to a specific provision of the Code includes any successor
provision and the regulations promulgated under such provision.

 



--------------------------------------------------------------------------------



 



  (g)   “Committee” means the Compensation Committee of the Board (or such
successor committee with the same or similar authority), which must be composed
solely of at least two Directors, each of whom must qualify as an “outside
director” within the meaning of Code Section 162(m) and as a “non-employee
director” within the meaning of Rule 16b-3.     (h)   “Common Stock” means the
common stock of the Company.     (i)   “Company” means TechTeam Global, Inc., a
Delaware corporation, or any successor thereto.     (j)   “Effective Date” means
the date the Company’s shareholders approve this Plan.     (k)   “Exchange Act”
means the Securities Exchange Act of 1934, as amended. Any reference to a
specific provision of the Exchange Act includes any successor provision and the
regulations and rules promulgated under such provision.     (l)   “Fair Market
Value” means, per Share on a particular date, the last sales price on such date
on the national securities exchange on which the Common Stock is then traded, as
reported in The Wall Street Journal, or if no sales of Common Stock occur on the
date in question, on the last preceding date on which there was a sale on such
exchange. If the Shares are not listed on a national securities exchange, but
are traded in an over-the-counter market, the last sales price (or, if there is
no last sales price reported, the average of the closing bid and asked prices)
for the Shares on the particular date, or on the last preceding date on which
there was a sale of Shares on that market, will be used. If the Shares are
neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Committee, in its
discretion, will be used.     (m)   “Option” means the right to purchase Shares
at a stated price. “Options” may either be “incentive stock options” which meet
the requirements of Code Section 422, or “nonqualified stock options” which do
not meet the requirements of Code Section 422.     (n)   “Participant” means an
officer or other employee of the Company or its Affiliates, or an individual
that the Company or an Affiliate has engaged to become an officer or employee,
or a consultant or advisor who provides services to the Company or its
Affiliates, who the Committee designates to receive an Award under this Plan.  
  (o)   “Performance Goals” means any goals the Committee establishes that
relate to one or more of the following with respect to the Company or any one or
more Subsidiaries or other business units: revenue; cash flow; net cash provided
by operating activities; net cash provided by operating activities less net cash
used in investing activities; cost of goods sold; ratio of debt to debt plus
equity; profit before tax; gross profit; net profit; net sales; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; Fair Market Value of Shares; basic earnings per share; diluted
earnings per share; return on shareholder equity; average accounts receivable
(calculated by taking the average of accounts receivable at the end of each
month); return on average total capital employed; return on net assets employed
before interest and taxes; economic value added; return on year-end equity;
and/or in the case of Awards that the Committee determines will not be
considered “performance-based compensation” under Code Section 162(m), such
other goals as the Committee may establish in its discretion.     (p)  
“Performance Shares” means the right to receive Shares to the extent the Company
or Participant achieves certain goals that the Committee establishes over a
period of time the Committee designates consisting of one or more full fiscal
years of the Company.     (q)   “Plan” means this TechTeam Global, Inc. 2004
Incentive Stock and Awards Plan, as amended from time to time.     (r)  
“Restricted Stock” means Shares that are subject to a risk of forfeiture and/or
restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals during the period specified by the Committee
and/or upon the completion of a period of service, as determined by the
Committee.

 



--------------------------------------------------------------------------------



 



  (s)   “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.     (t)   “Share” means a share of
Common Stock.     (u)   “Subsidiary” means any corporation in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the chain) owns stock possessing more than fifty
percent (50%) of the total combined voting power of all classes of stock in one
of the other corporations in the chain.

III. Administration

  (a)   Committee Administration. The Committee has full authority to administer
this Plan, including the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan into effect, and (iv) make all other
determinations necessary or advisable for the administration of this Plan. A
majority of the members of the Committee will constitute a quorum, and a
majority of the Committee’s members must make all determinations of the
Committee. The Committee may make any determination under this Plan without
notice or meeting of the Committee by a writing that a majority of the Committee
members have signed. All Committee determinations are final and binding.     (b)
  Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company any or all of the authority and responsibility of
the Committee. However, no such delegation is permitted with respect to Awards
made to individuals who are Section 16 Participants at the time any such
delegated authority or responsibility is exercised. The Board also may delegate
to another committee of the Board consisting entirely of non-employee directors
any or all of the authority and responsibility of the Committee with respect to
individuals who are Section 16 Participants. If the Board has made such a
delegation, then all references to the Committee in this Plan include such other
committee or one or more officers to the extent of such delegation.     (c)   No
Liability. No member of the Committee, and no officer to whom a delegation under
subsection (b) has been made, will be liable for any act done, or determination
made, by the individual in good faith with respect to the Plan or any Award. The
Company will indemnify and hold harmless such individual to the maximum extent
that the law and the Company’s bylaws permit.

IV. Eligibility
     The Committee may designate from time to time the Participants to receive
Awards under this Plan. The Committee’s designation of a Participant in any year
will not require the Committee to designate such person to receive an Award in
any other year.
V. Discretionary Grants Of Awards
     Subject to the terms of this Plan, the Committee has full power and
authority to: (a) determine the type or types of Awards to be granted to each
Participant; (b) determine the number of Shares with respect to which an Award
is granted to a Participant; and (c) determine any terms and conditions of any
Award granted to a Participant. Awards under this Plan may be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
(or any other award granted under another plan of the Company or any Affiliate).
VI. Shares Reserved under this Plan

  (a)   Plan Reserve. An aggregate of 1,200,000 Shares are reserved for issuance
under this Plan. These Shares represent the 1,000,000 Shares that were
authorized for issuance under the 1990 Non-Qualified Stock Option Plan, but that
are not the subject of any awards outstanding under such plan as of the
Effective Date, and an additional 200,000 shares. Not more than 1,000,000 of the
reserved Shares may be issued pursuant to incentive stock options. The number of
Shares reserved for issuance under this Plan shall be reduced only by the number
of Shares delivered in

 



--------------------------------------------------------------------------------



 



      payment or settlement of Awards. The limitations of this subsection are
subject to adjustments as provided in Section 0.     (b)   Replenishment of
Shares Under this Plan. If an Award lapses, expires, terminates or is cancelled
without the issuance of Shares or payment of cash under the Award, then the
Shares subject to or reserved for in respect of such Award, or the Shares to
which such Award relates, may again be used for new Awards under this Plan as
determined under subsection (a), including issuance as Restricted Stock or
pursuant to incentive stock options. If Shares are issued under any Award and
the Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, or if Shares are delivered to (or withheld by) the
Company in payment of the exercise price or withholding taxes of an Award, then
such Shares may be used for new Awards under this Plan as determined under
subsection (a), including issuance as Restricted Stock, but such shares may not
be issued pursuant to incentive stock options.     (c)   Participant
Limitations. Subject to adjustment as provided in Section 0, no Participant may
be granted Awards under this Plan that could result in such Participant:
(i) receiving in any single fiscal year of the Company Options for more than
150,000 Shares, (ii) receiving Awards of Restricted Stock in any single fiscal
year of the Company relating to more than 25,000 Shares, and (iii) receiving
Performance Shares in any single fiscal year of the Company relating to more
than 25,000 Shares. In all cases, determinations under this Section 0 should be
made in a manner that is consistent with the exemption for performance-based
compensation that Code Section 162(m) provides.

VII. Options

  (a)   Eligibility. The Committee may grant Options to any Participant it
selects. The Committee must specify whether the Option is an incentive stock
option or a nonqualified stock option, but only employees of the Company or a
Subsidiary may receive grants of incentive stock options.     (b)   Exercise
Price. The Committee will establish the exercise price for an Option, which may
not be less than the Fair Market Value of the Shares subject to the Option as
determined on the date of grant.     (c)   Terms and Conditions of Options. An
option will be exercisable at such times and subject to such conditions as the
Committee specifies, except that the Option must terminate no later than
10 years after the date of grant. In all other respects, the terms of any
incentive stock option should comply with the provisions of Code section 422
except to the extent the Committee determines otherwise.

VIII. Performance and Stock Awards

  (a)   Eligibility for Performance and Stock Awards. The Committee may grant
awards of Restricted Stock or Performance Shares to Participants the Committee
selects.     (b)   Terms and Conditions. Each award of Restricted Stock or
Performance Shares may be subject to such terms and conditions as the Committee
determines appropriate, including, without limitation, a condition that one or
more Performance Goals be achieved for the Participant to realize all or a
portion of the benefit provided under the Award. However, an award of Restricted
Stock must have a restriction period of at least one year. Notwithstanding the
foregoing, the Committee may provide that the restrictions imposed on Restricted
Stock are accelerated, and that all or a portion of the Performance Goals
subject to an Award are deemed achieved, upon a Participant’s death, disability
or retirement.

IX. Transferability
     Each Award granted under this Plan is not transferable other than by will
or the laws of descent and distribution, except that a Participant may, to the
extent the Committee allows and in a manner the Committee specifies:
(a) designate in writing a beneficiary to exercise the Award after the
Participant’s death; or (b) transfer any award.

 



--------------------------------------------------------------------------------



 



X. Termination and Amendment of Plan; Amendment,
Modification or Cancellation of Awards

  (a)   Term. Subject to the right of the Board to terminate the Plan pursuant
to Section 0(b), the Plan shall remain in effect until all Shares subject to it
shall have been purchased or acquired according to the Plan’s provisions;
provided that no incentive stock option may be issued under the Plan after the
tenth (10th) anniversary of the Plan’s effective date.     (b)   Termination and
Amendment. The Board may amend, alter, suspend, discontinue or terminate this
Plan at any time, subject to the following limitations:

  (i)   Shareholders must approve any amendment of this Plan if required by law
or stock exchange rules, including but not limited to: (A) the rules and/or
regulations promulgated under Section 16 of the Exchange Act, (B) the Code or
any rules promulgated thereunder, or (C) the listing requirements of the Nasdaq,
New York Stock Exchange or any principal securities exchange or market on which
the Shares are then traded; and     (ii)   Shareholders must approve any of the
following Plan amendments: (A) an amendment to materially increase any number of
Shares specified in Section 6(a) or 6(c) (except as permitted by Section 0);
(B) an amendment to shorten the restriction periods specified in Section 8(b);
or (C) an amendment pursuant to the provisions of Section 0(e).

  (c)   Amendment, Modification or Cancellation of Awards. Except as provided in
subsection (e) and subject to the requirements of this Plan, the Committee may
modify or amend any Award or waive any restrictions or conditions applicable to
any Award or the exercise of the Award, and the terms and conditions applicable
to any Awards may at any time be amended, modified or canceled by mutual
agreement between the Committee and the Participant or any other persons as may
then have an interest in the Agreement, so long as any amendment or modification
does not increase the number of Shares issuable under this Plan (except as
permitted by Section 0), but the Committee need not obtain Participant (or other
interested party) consent for the cancellation of an Award pursuant to the
provisions of Section 0.     (d)   Survival of Committee Authority and Awards.
Notwithstanding the foregoing, the authority of the Committee to administer this
Plan and modify or amend an Award may extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.     (e)   Repricing Prohibited. Notwithstanding anything in this
Plan to the contrary, and except for the adjustments provided in Section 0,
neither the Committee nor any other person may decrease the exercise price for
any outstanding Option granted under this Plan after the date of grant nor allow
a Participant to surrender an outstanding Option granted under this Plan to the
Company as consideration for the grant of a new Option with a lower exercise
price.     (f)   Foreign Participation. To assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms, as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Committee approves for purposes of using this Plan in a foreign country will
not affect the terms of this Plan for any other country.

XI. Taxes
     The Company is entitled to withhold the amount of any tax attributable to
any amount payable or Shares deliverable under this Plan after giving the person
entitled to receive such amount or Shares notice as far in advance as
practicable, and the Company may defer making payment or delivery if any such
tax may be pending unless and until indemnified to its satisfaction. The
Committee may permit a Participant to pay all or a portion of the federal, state
and local withholding taxes arising in connection with (a) the exercise of a
nonqualified stock option, (b) a disqualifying disposition of Shares received
upon the exercise of an incentive

 



--------------------------------------------------------------------------------



 



stock option, or (c) the lapse of restrictions on Restricted Stock, by electing
to (i) have the Company withhold Shares otherwise issuable under the Award,
(ii) tender back Shares received in connection with such Award or (iii) deliver
other previously owned Shares, in each case having a Fair Market Value equal to
the amount to be withheld. However, the amount to be withheld may not exceed the
total minimum federal, state and local tax withholding obligations associated
with the transaction. The election must be made on or before the date as of
which the amount of tax to be withheld is determined and otherwise, as the
Committee requires. The Fair Market Value of fractional Shares remaining after
payment of the withholding taxes may be paid to the Participant in cash.
XII. Adjustment Provisions; Change of Control

  (a)   Adjustment of Shares. If the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that the Committee determines an adjustment to be appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then, subject to Participants’ rights under
subsection (c), the Committee may, in such manner as it may deem equitable,
adjust any or all of (i) the number and type of Shares subject to this Plan
(including the number and type of Shares that may be granted as Restricted Stock
or issued pursuant to incentive stock options, or that may be granted to a
Participant in any fiscal year, and which may after the event be made the
subject of Awards under this Plan, (ii) the number and type of Shares subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award. In any such case, the Committee may also make provision
for a cash payment in an amount determined by the Committee to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) effective at such time as
the Committee specifies (which may be the time such transaction or event is
effective), but if such transaction or event constitutes a Change of Control,
then (A) such payment shall be at least as favorable to the holder as the
greatest amount the holder could have received in respect of such Award under
subsection (c) and (B) from and after the Change of Control, the Committee may
make such a provision only if the Committee determines that doing so is
necessary to substitute, for each Share then subject to an Award, the number and
kind of shares of stock, other securities, cash or other property to which
holders of Common Stock are or will be entitled in respect of each Share
pursuant to the transaction or event in accordance with the last sentence of
this subsection (a). However, in each case, with respect to Awards of incentive
stock options, no such adjustment may be authorized to the extent that such
authority would cause this Plan to violate Code section 422(b). Further, the
number of Shares subject to any Award payable or denominated in Shares must
always be a whole number. Without limitation, subject to Participants’ rights
under subsection (c), in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control, other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Common Stock
is not being converted into or exchanged for different securities, cash or other
property, or any combination thereof, the Committee may substitute, on an
equitable basis as the Committee determines, for each Share then subject to an
Award, the number and kind of shares of stock, other securities, cash or other
property to which holders of Common Stock are or will be entitled in respect of
each Share pursuant to the transaction.     (b)   Issuance or Assumption.
Notwithstanding any other provision of this Plan, and without affecting the
number of Shares otherwise reserved or available under this Plan, in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization, the Committee may authorize the issuance or assumption of awards
upon such terms and conditions as it may deem appropriate.     (c)   Change of
Control. Except to the extent the Committee provides a result more favorable to
holders of Awards, in the event of a Change of Control:

  (i.)    each holder of an Option (A) shall have the right at any time
thereafter to exercise the Option in full whether or not the Option was
theretofore exercisable; and (B) shall have the right, exercisable by written
notice to the Company within 60 days after the Change of Control, to receive, in
exchange for the surrender of the Option, an amount of cash equal to the excess

 



--------------------------------------------------------------------------------



 



    of the Change of Control Price (if such surrender occurs on the date of the
Change of Control) or the Fair Market Value of a Share on the date of surrender
(if such surrender occurs after the date of the Change of Control) of the Shares
covered by the Option that is so surrendered over the purchase or grant price of
such Shares under the Award;     (ii.)    Restricted Stock that is not then
vested shall vest upon the date of the Change of Control and each holder of such
Restricted Stock shall have the right, exercisable by written notice to the
Company within 60 days after the Change of Control, to receive, in exchange for
the surrender of such Restricted Stock, an amount of cash equal to the Change of
Control Price of such Restricted Stock;     (iii.)    each holder of a
Performance Share for which the performance period has not expired shall have
the right, exercisable by written notice to the Company within 60 days after the
Change of Control, to receive, in exchange for the surrender of the Performance
Share, an amount of cash equal to the product of the value of the Performance
Share and a fraction the numerator of which is the number of whole months which
have elapsed from the beginning of the performance period to the date of the
Change of Control and the denominator of which is the number of whole months in
the performance period;     (iv.)    each holder of a Performance Share that has
been earned but not yet paid shall receive an amount of cash equal to the value
of the Performance Share.

For purposes of this Section 0, the “value” of a Performance Share shall be
based on the Change of Control Price.
XIII. Miscellaneous

  (a)   Other Terms and Conditions. The grant of any Award under this Plan may
also be subject to other provisions (whether or not applicable to the Award
awarded to any other Participant) as the Committee determines appropriate,
including, without limitation, provisions for:

  (i)   the payment of the purchase price of Options by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent, of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;     (ii)   provisions giving the Participant the right to
receive dividend payments or dividend equivalent payments with respect to the
Shares subject to the Award (both before and after the Shares subject to the
Award are earned, vested or acquired), which payments may be either made
currently or credited to an account for the Participant, and may be settled in
cash or Shares, as the Committee determines;     (iii)   restrictions on resale
or other disposition; and     (iv)   compliance with federal or state securities
laws and stock exchange requirements.

  (b)   No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Committee may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.     (c)  
Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant. To the extent any person holds any rights by virtue
of an Award granted under this Plan, such rights are no greater than the rights
of the Company’s general unsecured creditors.     (d)   Requirements of Law. The
granting of Awards under this Plan and the issuance of Shares in connection with
an Award are subject to all applicable laws, rules and regulations and to such

 



--------------------------------------------------------------------------------



 



      approvals by any governmental agencies or national securities exchanges as
may be required. Notwithstanding any other provision of this Plan or any award
agreement, the Company has no liability to deliver any Shares under this Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.     (e)   Governing Law. This Plan, and all agreements under
this Plan, should be construed in accordance with and governed by the laws of
the State of Michigan, without reference to any conflict of law principles,
except for corporate law matters which are governed by the laws of the State of
Delaware. Any legal action or proceeding with respect to this Plan, any Award or
any award agreement, or for recognition and enforcement of any judgment in
respect of this Plan, any Award or any award agreement, may only be brought and
determined in a court sitting in the County of Oakland, or the Federal District
Court for the Eastern District of Michigan in the State of Michigan.     (f)  
Construction. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used in the singular or plural, they shall
be construed as though they were used in the plural or singular, as the case may
be, in all cases where they would so apply. Title of sections are for general
information only, and the Plan is not to be construed with reference to such
titles.     (g)   Severability. If any provision of this Plan or any award
agreement or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any award agreement or any Award under any law the
Committee deems applicable, then such provision should be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Plan, award agreement or Award, then such provision should be
stricken as to such jurisdiction, person or Award, and the remainder of this
Plan, such award agreement and such Award will remain in full force and effect.

 